Citation Nr: 0002146	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  92-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for a cervical 
spine disability (left C7 radiculopathy), currently 
evaluated as 20 percent disabling.

2. Service connection for a psychiatric disability, claimed 
as secondary to the service-connected cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February to August 1959.   

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1998, following a July 1997 remand from 
the United States Court of Appeals for Veterans Claim 
(formerly, the United States Court of Veterans Appeals and 
hereafter, "Court.").  Upon its January 1998 review, the 
Board remanded the appellant's claim to the Department of 
Veterans Affairs (VA) Regional Office (RO) for further 
development of the record and readjudication, as mandated by 
the Court's remand.  

For reasons which will be discussed in detail below, the two 
issues currently certified for appeal will be remanded by the 
Board.  

Total rating issue

Upon its January 1998 review, the Board noted that in October 
1993 the appellant had been denied a total disability rating 
based upon individual unemployability.  The Board found that 
the appellant had not been provided with a copy of the 
notification letter relative to that denial, and directed the 
RO to again notify the appellant of its October 1993 decision 
and advise him of his appellate rights.  

In a January 1998 letter from the RO to the appellant, it was 
noted that the appellant had been advised by letter dated in 
October 1993 of that rating decision and his appellate 
rights.  A copy of the October 1993 letter was also provided 
to the appellant's counsel.  Because it appears that a notice 
of disagreement relative to the denial of a total disability 
rating based upon individual unemployability was not timely 
filed, that issue is not before the Board for appellate 
review.  
REMAND

Factual background

The record reflects that in September 1986, service 
connection was granted for a left shoulder condition, 
diagnosed as C-7 radiculopathy.  A 20 percent disability 
rating was assigned.  The rating was based upon evidence 
indicating that in 1984, the appellant had fallen from the 
back of a truck, and had struck his shoulder while performing 
duties with the Army National Guard.  A June 1986 VA medical 
record reflected that the appellant had been diagnosed to 
have the disorder.  In addition to the neurological disorder, 
it was also noted that radiographic studies had detected 
"mild degenerative changes anteriorly and posteriorly 
involving the C-spine.  The appellant underwent a left medial 
fasciectomy at C6/C7 and C7/T1, and a nerve compression.  

The September 1986 rating found that the appellant's 
degenerative disc disease of the cervical spine was not 
caused by the in-service trauma that gave rise to the 
service-connected neurological disability.  Evidence was then 
of record including  December 1985 radiographic study that 
found moderate anterolateral osteophyte formation at the 
lower cervical spine associated with minimal narrowing of the 
disc space between C6 and C7.  It was noted that the 
posterior marginal lipping impinged moderately upon the 
intervertebral foramina between C6 and C7.  A December 1989 
radiographic study of the appellant's cervical spine revealed 
that the spinal alignment was normal and the vertebral body 
heights were maintained.  Osteophytes were noted anteriorily 
from C4-7 with disc space narrowing at the lower levels.  The 
diagnostic impression was that there were mild progression of 
the degenerative changes since earlier examinations.  

The appellant sought an increased rating of his disability by 
correspondence received in December 1990.  

VA medical records then received reflect that in May 1990, 
the appellant underwent psychological counseling based upon 
his complaint of chronic pain.  It was noted that he was then 
employed at a company where his work involved duties of 
lifting, twisting and turning.  A March 1991 VA medical 
record reflects that the appellant was then employed as a 
"grinder."  It was noted that although the appellant had 
been counseled to receive vocational training, he was 
unwilling to do so because of a fear of decreased earnings.  

The appellant was hospitalized at a VA facility in January 
1991 for treatment of myofascial pain disorder and a seizure 
disorder.  It was noted that he had recently undergone a 
Minnesota Multiphasic Personality Inventory that had been 
consistent with chronic emotional distress with depression 
and anxiety.  He described a burning pain in the left 
pectoralis and over the surgical scar in his neck, and 
reported that it occasionally radiated down the arm with a 
cramping in the left hand.  He reported that the pain 
decreased when he was prone, and increased when he worked as 
a grinder.  

The appellant underwent a VA electromyographic study in 
February 1991.  He was noted to have complained of steadily 
increasing left arm pain.  It was noted that the appellant 
had full range of motion and full strength of both upper 
extremities.  His neck was non-tender, supple, and 
demonstrated full range of motion.  The electromyograph - 
nerve conduction studies found that the velocities, 
amplitudes and distal latencies were within normal limits.  

Upon clinical examination, a well-healed surgical scar was 
noted on his neck.  There was noted tight paraspinalis 
muscles.  Neurological examination detected motor strength is 
grossly 4 to 4+/5 in the left upper extremity with break away 
and 5/5 in right upper extremity.  During clinical testing, 
he showed marked decreased sensation in the posterior aspect 
of the left arm, upper thoracic area over the back and chest, 
although he had intact sensation for sharp and dull testing.  
Electromyographic testing was normal.  

The appellant underwent a VA physical examination in February 
1992.  He had 40 degrees of neck flexion and was able to 
extend it to 15 degrees.  Tenderness to palpation in the area 
of the cervico-thoracic junction was noted.  There was also 
noted slight decreased strength of the left upper triceps, as 
compared with the right.  No measurable atrophy was noted, 
and the appellant's reflexes were intact.  There was noted 
slight decreased sensation to pinprick over the C7.  
Neurological examination revealed evidence of radiculopathy 
of left-sided C6, C7 and probable T1.  The diagnostic 
impression was that the appellant had residuals of a neck 
injury with degenerative disease of the cervical spine of the 
left upper extremity.  

The appellant underwent a VA physical examination in March 
1992.  He reported that the pain in his shoulder now radiated 
to the left hand and finger.  Upon physical examination, 
there was no muscle atrophy or any fasciculation noted.  The 
shoulder shrug was bilaterally strong.  There was noted 
tenderness to palpation and pressure to the posterior C3, C4 
to T1 and T2 levels.  The general physical examination was 
"unremarkable."  A radiographic examination again showed 
degenerative changes at C4 to C7 and T1 with osteophytes.  
Normal alignment was noted.  Electroencephalographic and 
nerve conduction testing revealed essentially normal 
findings, with radiculopathy of C5-C6 on the left.  

The appellant submitted copies of medical reports authored by 
J.T.W., M.D, of Arkansas Orthopedics, P.A.  In a February 
1992 report, Dr. W. observed that the appellant was right-
handed and complained of pain in his left shoulder since his 
surgery.  Dr. W. further stated that the appellant displayed 
full passive and active range of motion in his shoulder.  Dr. 
W. then diagnosed the appellant to have severe degenerative 
joint disease in the cervical spine, especially from C4 to 
C7, and significant sclerosis and osteophyte formation at the 
acromioclavicular joint of the left shoulder.  In March 1992, 
Dr. W. reported that a contemporaneous electromyographic test 
had resulted in normal findings.  He commented that he could 
not account for the appellant's cervical radicular symptoms 
as the cause of his shoulder pain.  

In February 1993, lay statements were received from B.L., 
P.D., and S.L.T.  In substance, the statements reflect the 
makers' observations that the appellant appeared to be in 
constant pain, and had difficulty sleeping.  

At an August 1993  personal hearing before a hearing officer 
at the RO, the appellant testified in substance that his neck 
pain had worsened since the surgery, and that he experienced 
constant pain.  He described a burning pain in his upper left 
chest, that varied daily.  On a scale of one to ten, with ten 
being the worst pain, he estimated that his pain was on a 
scale of nine, about four or five days per week.  The 
appellant stated that he limited his activities, and that he 
missed worked because of his neck pain.  He added that he 
believed his neck would swell, and that he also had tingling 
in his left arm and the fingers of his left hand.  He stated 
that when he had neck pains, he also developed headaches, and 
that he took six to eight aspirins per day, plus Salicylate.  
He stated that although he had been prescribed the use of a 
"Tens" unit, it did not alleviate his pain.  

The appellant also stated that although he could turn his 
neck, if he had to move his neck for a period of longer than 
two minutes, the pain began.  The appellant stated that he 
was able to drive a car, but if he had to move his neck it 
would hurt.  The appellant denied having spasms or cramps, 
but stated that he had tingling in his left arm and decreased 
strength in his left hand.  He said that he could not lift 
more than 25 pounds without the certainty of his neck 
hurting.  The appellant stated that at the time of the 
hearing, he was not working, but was doing some housework 
including making beds, washing dishes and folding clothes 
although he had to sit down and rest at times.  He stated 
that he could not sleep because of the pain he experienced at 
night.  

The appellant stated that he formerly worked at a company 
that made conveyers and racks, in a job where he spent the 
majority of his time standing up.  He added that even if he 
sat down, he would experience pain.  He stated that he 
experienced pain when he had to change positions, including 
manipulation of his arms and legs.  The appellant reported 
that since he left work in December 1992, the level of pain 
he experienced was about the same.  He stated that he twice 
fainted at work. 

The appellant stated that his neck pain sometimes made him 
"contrary and hateful" and that he felt like he wanted to 
do nothing.  He stated that his neck pain made him depressed.  
He added that the neck pain did not keep him from 
concentrating on tasks.

The appellant underwent a VA physical examination in August 
1993.  He reported that he had neck and left shoulder pain, 
and pain in the midclavicular region.  He reported that the 
pain varied in its occurrence and intensity, and that it 
increased with any movement of his neck.  Upon clinical 
examination, tenderness was noted over the cervical spine but 
no deformity was noted.  Motor strength upon neurological 
examination was 4.5/5 of the left upper extremity.  All 
muscles were equal.  His sensory examination revealed that he 
had decreased sensation for touch and pinprick of the left 
upper extremities.  He was diagnosed to have status post-neck 
trauma, status post-cervical spine injury, status post-
cervical disc surgery and arthritis of the cervical spine due 
to trauma.  

In September 1993, a copy of part of the appellant's Social 
Security Administration disability file was received.   It 
reflects that during the previous July, the appellant was 
deemed disabled by that agency because of back surgery and 
epilepsy, and "some emotional distress secondary to his 
chronic medical problems."  

In a November 1993 VA medical record, it was noted that the 
appellant had a history of myofascial pain and that a 
Minnesota Multiphasic Personality Inventory which had been 
administered suggested that the appellant had chronic 
emotional distress with depression, anxiety, and 
somatization.  He continued to complain of burning pain in 
the left pectoral and left trapezius/rhomboid area.  It was 
noted that the pain was fairly well-controlled with 
medication.  

The appellant underwent a VA peripheral nerves examination in 
April 1995.  He was found to have a "normal C7" examination 
bilaterally.  Pinprick testing was normal bilaterally.  The 
motor examination revealed decreased strength apparently to 
be effort dependent.  The examining physician opined that the 
appellant's neurological examination was "generally 
intact," and there was no recommendation for a further 
examination.  

At a July 1998 personal hearing before a hearing officer at 
the RO, the appellant testified in substance that his 
symptoms had become "some  worse" in the previous two to 
three years.  He stated that he had retired early from his 
job because of disability.  He stated that a Dr. E., his 
urologist, had forbade him from returning to work, but that 
his physician had not ordered x-rays of his neck.  The 
appellant stated that he did not wear a cervical collar.  He 
added that he had headaches.  The appellant estimated that 
the severity of his neck pain was on a level with the number 
5, with ten being the worst pain and one being the mildest.  
He stated that he was able to do home exercises prescribed 
for his neck, but that after a while, his neck would begin to 
hurt and he would have to stop.  He states that he took 
prescribed medication for the neck pain and some aspirin.  He 
stated that he periodically had difficulty sleeping.  

The appellant stated that his neck pain sometimes made him 
nervous.  He stated that since he left his employment, he had 
been engaged in some hobbies.  He added that he had purchased 
a riding lawnmower, and that he was able to go to church 
service regularly.       

The appellant underwent a VA physical examination in November 
1998.  He described intermittent pain in his neck, primarily 
at its base but radiating much throughout his cervical spine 
and into the left posterior shoulder with intermittent pain 
in the left anterior chest.  The appellant also reported 
intermittent numbness in the left upper extremity.  

Upon physical examination, the examiner commented that the 
appellant was able to demonstrate 20 percent of his normal 
motion of his cervical spine.  In particular, the examiner 
noted that the appellant was able to flex 20 degrees, extend 
20 degrees, rotate to the right and left to 20 degrees and 
laterally flex to the right to 10 degrees.  He was not able 
to laterally flex to the left.  No demonstrable atrophy of 
the muscles of the shoulder girdles, arms, or forearms was 
noted.  The appellant demonstrated a full range of motion of 
both shoulders, elbows, and full rotation of the forearm, and 
normal motion of all joints of both hands and wrists.  There 
was no sign of venous insufficiency in either upper 
extremities, and there was no objective evidence of any 
sensory deficit.  

The examiner commented that the appellant described 
nonanatomic distribution of sensory changes in both upper 
extremities.  He also noted that although the appellant 
repeatedly gave way on muscle strength testing, when he was 
distracted he had good strength throughout.  There was no 
evidence of any degree of localized motor weakness in either 
upper extremity, and his deep tendon reflexes were 
physiologically consistent throughout.  As to functional loss 
due to pain, the examiner commented that the appellant did 
not appear to be in any significant pain during the 
examination

Radiographic examination detected a "relative diffuse and 
moderately severe" degenerative disc disease of the cervical 
spine which was maximal at the interspaces between C5-C6 and 
C6-C7.  Magnetic resonance imaging testing resulted in 
findings consistent with previous reports of a partial left-
sided laminectomy at C6-7.  There was no evidence of root 
compression or cord compression.  

Reasons for remand

Increased rating for cervical spine disability

After carefully reviewing all of the evidence of record, in 
particular that generated as a result of the Board's January 
1998 remand, the Board finds that the medical evidence 
remains insufficient to subject this case to appellate 
review.  In particular, the Board finds that the medical 
evidence is unclear as to the extent of the appellant's 
disability resulting from his service-connected neurological 
disability and his non-service-connected musculoskeletal 
disorder.

The appellant's complaints of the severity of his service-
connected cervical spine disability are in large part 
intermixed with those of the non-service-connected cervical 
arthritis.  Upon questioning, the appellant has consistently 
reported pain of the upper left neck, left shoulder, and 
upper left pectoral region.  As is noted above, the appellant 
has not claimed that the disorders emanated from the same in-
service incident and the September 1986 rating decision in 
this regard had not been challenged by the appellant through 
the filing of a notice of disagreement.  

In its January 1998 remand, the Board specifically tasked the 
RO to ascertain the degree of impairment occasioned by 
functional loss due to pain and to weakness in accordance 
with the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's ruling in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board notes in this regard that in its Supplemental 
Statement of the Case, dated in April 1999, the RO correctly 
found that the appellant's cervical spine arthritis was not 
service-connected and declined to apply related diagnostic 
criteria under 38 C.F.R. § 4.71a,  Diagnostic Codes 5003, 
5285-5295. 

The Court has held that where a disability is not predicated 
upon loss of range of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 are not applicable.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The appellant's disorder is currently 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8514, 
pertaining to paralysis of the musculospiral nerve.  Under 
the general rating criteria pertaining to neurologic 
disorders, the assessment of the disability is generally 
rated as to the resulting impairment of motor, sensory, or 
mental function, and is partially dependent upon loss of 
range of motion.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8514 (Providing in part that the assignment of a 60 percent 
disability rating is warranted for the minor appendage 
manifesting an inability to flex the hand at the wrist, 
extend the proximal phalanges of the fingers, extend the 
thumb, or make lateral movement of the wrist; and flexion of 
the elbow weakened, etc.).  

It therefore appears that the currently assigned Diagnostic 
Code is predicated in part upon the loss of range of motion 
and functional loss.  In this regard, the November 1998 VA 
examination found that the cervical spine range of motion was 
limited to "20 percent of normal."  However, the examiner 
did not ascertain to what degree, if any, the appellant's 
service-connected disorder was responsible for the resulting 
loss of range of motion as opposed to the appellant's 
presently non-service-connected degenerative joint disease.  

The Board notes that in an August 1999 letter to the RO, the 
appellant's attorney referred to 38 C.F.R. §§ 3.321(b) and 
4.40, as well as to DeLuca.


Service connection for a psychiatric disability

In the joint motion for remand filed by the parties 
occasioning the Court's July 1997 remand, it was noted that 
the appellant had alluded to the development of a psychiatric 
disability, alleged to have been caused or aggravated by the 
service-connected orthopedic disorder.  The joint motion for 
remand directed that the RO develop a claim for the disorder.  
Following the Board's January 1998 remand, the appellant was 
advised by correspondence of the general requirements for the 
establishment of a well-grounded claim for a mental 
disability.  The appellant's counsel was also provided with 
identical information in a January 1998 letter.  
There was no response forthcoming from the appellant.  

By rating decision dated in August 1999, service connection 
was denied for the claimed disorder.  Through counsel, the 
appellant filed a timely notice of disagreement later that 
month, and a Statement of the Case was issued on August 24, 
1999.  To the Board's knowledge, a Substantive Appeal 
relative to the denial of service connection has not been 
received. 

Pursuant to 38 C.F.R. § 20.302 (b), a Substantive Appeal must 
be filed within 60 days from the date the RO mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  
38 C.F.R. § 20.302 (b) (1999).  

On August 23, 1999, the RO received from the appellant 
through counsel a "supplemental substantive appeal," 
relative to the continued denial of an increased rating for a 
cervical spine disability.  The letter was dated by the 
appellant's counsel prior to the issuance of the Statement of 
the Case as to the claimed mental disorder.

Although the appellant has not filed a substantive appeal or 
its equivalent with regard to the denial of service 
connection for a mental disorder, this matter was certified 
to the Board for its review.  38 C.F.R. § 19.35 (1999) 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue.  However, as is noted above, 
applicable regulation provides that the substantive appeal 
must be received within the remainder of the 1-year period 
from the date of mailing of the notification of the 
determination being appealed, or in this case, August 2, 
2000.  

This case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
comprehensive neurological examination, 
to be conducted by an appropriately 
qualified specialist.  All indicated 
tests and studies should be completed to 
respond to the inquiries that are 
specified below.  A copy of this remand 
and the appellant's claims folder must be 
reviewed by the examiner prior to the 
examination, and the receipt and review 
must be acknowledged in any medical 
report generated as a result of this 
remand.  The examiner must respond to the 
inquiries, and state the medical bases 
for the opinion expressed.  The examiner 
may respond in terms of the likelihood of 
the response (i.e., more or less likely 
than not or equally likely).  

a.  What is the current diagnosis of any 
neurological disorder of the cervical 
spine?

b.  Does the appellant exhibit paralysis 
of the musculospiral nerve (radial 
nerve), and if so, to what extent?  

c.  To what extent may the appellant's 
symptoms, including the reported pain of 
the shoulder, upper chest, neck, and loss 
of function in these areas, be 
attributable to the service-connected 
neurological disorder, as opposed to the 
non-service-connected cervical 
degenerative joint disease?    
  
3.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations, including 38 C.F.R. 
§§ 3.321(b) and 4.40.

If the benefit sought on appeal remains denied, the appellant 
and his attorney should be furnished a supplemental statement 
of the case, including any additional laws and regulations, 
and given the applicable time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

  In October 1994, a complete copy of the appellant's Social Security Administration file was received.  
Besides subsequently dated information that is reported above, the file essentially contains duplicate copies 
of material previously of record.  


